

EXHIBIT 10.2


MANAGEMENT ADVISORY AGREEMENT


     THIS MANAGEMENT ADVISORY AGREEMENT (this “Agreement”), dated as of
September 20, 2010 (the “Effective Date”), is by and among CHESSCOM
TECHNOLOGIES, INC., a Nevada corporation (the “Company”) and CHESSCOM MANAGEMENT
ADVISORS, INC., a Delaware corporation (the “Advisor”) and wholly-owned
subsidiary of LEXICON UNITED INCORPORATED, a Delaware corporation.


RECITALS


                WHEREAS, the Company desires to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
the Advisor (as defined below) and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors, all as provided herein; and
     
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.
     
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:


1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:


Advisor. Chesscom Management Advisors, Inc., a Delaware corporation, any
successor advisor to the Company or any successor advisor subcontractors with
respect to substantially all of its functions.


Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly owning, controlling, or holding
with the power to vote ten percent (10.0%) or more of the outstanding voting
securities of such other Person; (ii) any Person ten percent (10.0%) or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee, or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner.
          
Articles of Incorporation. The Articles of Incorporation of the Company filed
pursuant to the Nevada Revised Statutes, as amended from time to time.
     
Management Fee. The Management Fee payable to the Advisor as defined in
Section 8.
          
Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
          
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
          
Company. Chesscom Technologies, Inc., a corporation organized under the laws of
the State of Nevada.
          
Director. A member of the Board of Directors of the Company.
          
Person. An individual, corporation, partnership, estate, trust, a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 
               
2. Appointment. The Company appoints the Advisor to serve as its advisor as of
the Effective Date, on the terms and conditions set forth in this Agreement, and
the Advisor hereby accepts such appointment as of the Effective Date.


3. Duties and Authority of the Advisor. The Advisor undertakes to use its
commercially reasonable efforts to manage, administer, promote, maintain, and
improve the assets and operations of the Company in a professional and diligent
manner. The services of the Advisor are to be of scope and quality not less than
those generally performed by professional executives and managers of other
similar companies. The Advisor shall make available the full benefit of the
judgment, experience and advice of the members of the Advisor’s organization and
staff with respect to the duties it will perform under this Agreement. To
facilitate the Advisor’s performance of these undertakings, but subject to the
restrictions included in Sections 4 and 7 and the provisions of Section 11 and
to the continuing and exclusive authority of the Board, the Company hereby
delegates to the Advisor the authority to, and the Advisor hereby agrees to,
either directly or by engaging a duly qualified and licensed Affiliate of the
Advisor or other duly qualified and licensed Person:


(a) serve as the Company’s sole and exclusive operations and financial advisor
and, as requested by the Board, provide such information and data as may be
requested from time to time with respect to the Company’s operations and
financial results;


(b) provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management of the
Company;  


(c) maintain and preserve the books and records of the Company, including
maintaining the accounting and other record-keeping functions with respect to
the Company;
    
(d) investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, corporate fiduciaries, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, construction contractors,
developers, property owners, property management companies, real estate
operating companies, securities investment advisors, mortgagors, and any and all
agents for any of the foregoing, including Affiliates of the Advisor, and
Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services, including but
not limited to entering into contracts in the name of the Company with any of
the foregoing;
     
(e) make capital investments in and dispositions within the discretionary limits
and authority as granted by the Board and in accordance with the Articles of
Incorporation;
     
(f) consult with the Board and assist the Board in the formulation and
implementation of the Company’s financial policies, and, as necessary, furnish
the Board with advice and recommendations with respect to the financial and
operational objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company;


(g) select joint venture partners, structure corresponding agreements and
oversee and monitor these relationships;


(h) recommend to the Board of Directors appropriate transactions which would
provide liquidity to the Company;


(i) oversee the performance by a third party or Affiliates, including collection
of payments due from third parties the payment of expenses related to the
Company’s business and operations;


 

--------------------------------------------------------------------------------

 

(j)  review, analyze and comment upon the operating budgets, capital budgets and
the like and aggregate these budgets into the Company’s overall budget;


(k) review and analyze on-going financial information pertaining to the
Company’s operations;


(l) if an action or transaction requires approval by the Board of Directors,
deliver to the Board of Directors all documents requested by them in their
evaluation of the proposed action or transaction;


(m) formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, financing and
marketing of the Company;


(n) (i) locate, analyze and select potential business opportunities; (ii)
structure and negotiate the terms and conditions of transactions for new
business opportunities; (iii) make investments on behalf of the Company in
compliance with the investment objectives and policies of the Company; (iv) on a
best efforts basis, arrange for financing and otherwise deal with the Company’s
assets and investments; (v) enter into supply agreements, leases and acquire
property interests related to the Company’s operations; (vi) enter into service
contracts; (vii) oversee the performance of all third-party contractors; and
(viii) to the extent necessary, perform all other operational functions for the
operation and maintenance of the Company and its assets;


(o) obtain the prior approval of the Board, any particular Directors specified
by the Board or any committee of the Board, as the case may be, for any and all
investments outside of the ordinary course of the Company’s business;


(p) negotiate on behalf of the Company with banks or lenders for loans to be
made to the Company; provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company;


(q) on behalf of the Company, maintain, customary insurance, including but not
limited to customary fire, casualty and public liability insurance;


(r)  from time to time, or at any time reasonably requested by the Board,
provide information or make reports to the Board related to its performance of
services to the Company under this Agreement;


(s)  provide the Company with all necessary cash management services;


(t) notify the Board of all proposed material transactions before they are
completed;


(u) supervise the preparation and filing and distribution of returns and reports
to governmental agencies;


(v)  establish and maintain bank accounts on behalf of the Company pursuant to
Section 5 of this Agreement;


(w) at the expense of the Company, provide office space, equipment and personnel
as required for the performance of the foregoing services as the Advisor; and


(x) do all things it reasonably deems necessary to assure its ability to render
the services described in this Agreement.
     
4. Modification or Revocation of Authority of Advisor. The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Section 3; provided, however, that such modification or
revocation shall be effective upon receipt by the Advisor and shall not be
applicable to actions or transactions to which the Advisor has committed the
Company prior to the date of receipt by the Advisor of such notification.

 

--------------------------------------------------------------------------------

 
     
5. Bank Accounts. At the direction of the Board of Directors, the Advisor may
establish and maintain one or more bank accounts in its own name for the account
of the Company or in the name of the Company and may collect and deposit into
any such account or accounts, and disburse from any such account or accounts,
any money on behalf of the Company, under such terms and conditions as the Board
may approve, provided that no funds shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Board and to the auditors of the
Company.
     
6. Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.
     
7. Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or otherwise not be permitted by the Articles of Incorporation or
Bylaws of the Company, except if such action shall be ordered by the Board, in
which case the Advisor shall notify promptly the Board of the Advisor’s judgment
of the potential impact of such action and shall refrain from taking such action
until it receives further clarification or instructions from the Board. In such
event the Advisor shall have no liability for acting in accordance with the
specific instructions of the Board so given. Notwithstanding the foregoing, the
Advisor, its directors, officers, employees and stockholders, and stockholders,
directors and officers of the Advisor’s Affiliates shall not be liable to the
Company, the Board or to the Stockholders for any act or omission by the
Advisor, its directors, officers, employees or stockholders, or stockholders,
directors or officers of the Advisor’s Affiliates taken or omitted to be taken
in the performance of their duties under this Agreement except as provided in
Sections 19 and 20 of this Agreement.
     
8. Management Fee. The Advisor or its Affiliates shall receive as compensation
for services rendered in connection with this Agreement the following:  Advisor
or its Affiliates shall receive as compensation for services rendered in
connection with this Agfreement the following:  $52,000 per annum as Base
Pay.  The base Pay shall be paid to Advisor or its Affiliates on a bi-weekly
basis on the same schedule as all other employees of the Company.


9. Expenses.
     
(a) Reimbursable Expenses. In addition to the compensation paid to the Advisor
pursuant to Section 8 hereof, the Company shall pay directly or reimburse the
Advisor for all of the expenses paid or incurred by the Advisor (to the extent
not reimbursable by another party) in connection with the services it provides
to the Company pursuant to this Agreement, including, but not limited to:
         
(i) the actual cost of goods and services used by the Company;


(ii) interest and other costs for borrowed money, including discounts, points
and other similar fees;


(iii) taxes and assessments on income of the Company or any of the Properties;


(iv) costs associated with insurance required in connection with the business of
the Company or by the Board;


(v) expenses of managing and operating the business and assets of the Company,
whether payable to an Affiliate of the Company or a non-Affiliated Person;


(vi) all compensation and expenses payable to the Directors in connection with
their services to the Company and the Stockholders and their attendance at
meetings of the Directors;

 

--------------------------------------------------------------------------------

 


(vii) expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Articles of Incorporation or the
Bylaws;


(viii) administrative service expenses (including (a) personnel costs and
(b) the Company’s allocable share of other overhead of the Advisor such as rent
and utilities);


(ix) audit, accounting, legal and other professional fees; and


(x) all other administrative service expenses, including all costs and expenses
incurred by Advisor in fulfilling its duties hereunder. Such costs and expenses
may include reasonable wages and salaries and other employee-related expenses of
all employees of the Advisor or its Affiliates who are engaged in the
management, administration, operations, or marketing of the Company, including
taxes, insurance and benefits relating to such employees, and legal, travel and
other out-of-pocket expenses which are directly related to their services
provided hereunder.
     
(b) Other Services. Should the Board request that the Advisor, any Affiliate of
the Advisor or any director, officer or employee thereof render services for the
Company other than set forth in Section 3, such additional services, if the
Advisor elects to perform them, shall be separately compensated at such rates
and in such amounts as are agreed by the Advisor and the Board, subject to the
limitations contained in the Articles of Incorporation, shall not exceed an
amount that would be paid to non-Affiliated third parties for similar services,
and shall not be deemed to be services pursuant to the terms of this Agreement.
     
(c) Timing of and Limitations on Reimbursements.
          
(i) Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Section 9 shall be reimbursed at least monthly to the Advisor.
The Advisor shall prepare a statement documenting the expenses of the Company
during each month, and shall deliver such statement to the Company within
fifteen (15) days after the end of each calendar month.


(ii) The foregoing reimbursements of expenses, as limited by this Agreement,
will be made regardless of whether any cash distributions are made to the
Stockholders.


                10. Statements. The Advisor shall furnish to the Company not
later than the thirtieth (30th) day following the end of each calendar year, a
statement showing a computation of the fees or other compensation payable to the
Advisor or an Affiliate of the Advisor with respect to such calendar year under
Sections 8 and 9 hereof. The final settlement of compensation payable under
Sections 8 and 9 hereof for each calendar year shall be subject to adjustments
in accordance with, and upon completion of, the annual audit of the Company’s
financial statements.
     
11. Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor from engaging in other activities, including, without limitation, the
rendering of advice to other Persons nor shall this Agreement limit or restrict
the right of any director, officer, employee, or stockholder of the Advisor or
its Affiliates to engage in any other business or to render services of any kind
to any other partnership, corporation, firm, individual, trust or association.
The Advisor may, with respect to any transaction in which the Company is a
participant, also render advice and service to each and every other participant
therein. The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association.
     
12. Non-Solicitation. The Company agrees not to solicit any current and/or
future employees of the Advisor or its Affiliates for employment or in any
consulting or similar capacity for two (2) years following the termination of
this Agreement.

 

--------------------------------------------------------------------------------

 
     
13. Information Furnished to the Advisor. The Board of Directors will keep the
Advisor informed concerning the operational and financing policies of the
Company. The Board of Directors shall notify the Advisor promptly of its
intention to make any changes to such policies. Upon request of the Advisor, the
Company shall furnish the Advisor with a certified copy of any Company financial
statements, a signed copy of each report prepared by independent certified
public accountants, and such other information with regard to its affairs as the
Advisor may reasonably request.  The Company will make available, without
limitation, all intellectual property owned by the Company and all passwords,
codes and information required to access all Company information systems and
intellectual propertyaccess requirements.
     
14. Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.
     
15. Term. This Agreement shall continue in force until the first anniversary of
the Effective Date, subject to an unlimited number of successive one-year
renewals upon mutual consent of the parties. The Board will evaluate the
performance of the Advisor annually before renewing the Agreement.
     
16. Termination.
    
(a) This Agreement may be terminated upon sixty (60) days written notice without
cause or penalty, by either party (if by the Company, only upon approval of a
majority of the members of the Board of Directors).
     
(b) Survival. The provisions of Sections 6, 7, 12, 14, and 17 through 30, and
the provisions of Section 8, shall survive expiration or termination of this
Agreement.
     
17. Assignment. This Agreement shall not be assigned by the Advisor to a
non-Affiliate. This Agreement may be assigned by the Advisor to an Affiliate
with the approval of the Board. Notwithstanding the foregoing, the Advisor may
assign any rights to receive fees or other payments under this Agreement without
obtaining the approval of the Board. This Agreement shall not be assigned by the
Company without the consent of the Advisor, except in the case of an assignment
by the Company to a corporation or other organization which is a successor to
all of the assets, rights and obligations of the Company, as the case may be, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company is bound by this Agreement.
     
18. Payments to and Duties of Advisor Upon Termination.    
 
(a) After the expiration or termination of this Agreement, the Advisor shall not
be entitled to compensation for further services hereunder except that it shall
be entitled to receive from the Company within thirty (30) days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement; and
     
(b) The Advisor shall promptly upon termination:
         
(i) pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;


(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;


(iii) deliver to the Board all assets and documents of the Company then in the
custody of the Advisor; and


(iv) cooperate with the Company to provide an orderly management
transition.     

 

--------------------------------------------------------------------------------

 

19. Indemnification by the Company.  The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance,
provided that the Company shall not indemnify and hold harmless the Advisor or
its Affiliates unless:
 
(a) the Advisor or its Affiliates have determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Company;
          
(b) the Advisor or its Affiliates were acting on behalf of or performing
services for the Company;
          
(c) such liability or loss was not the result of negligence or misconduct by the
Advisor or its Affiliates; and
          
(d) such indemnification or agreement to hold harmless is recoverable only out
of Company’s net assets and not from its stockholders.  The obligation of the
Company to indemnify or hold harmless the Advisor and its Affiliates shall also
be subject to any limitations imposed by Nevada law.
     
20. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses, including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misfeasance, misconduct, or reckless disregard of its duties, but
the Advisor shall not be held responsible for any action of the Board in
following or declining to follow advice or recommendation given by the Advisor.


                21. Fidelity Bond. The Advisor shall not be required to obtain
or maintain a fidelity bond in connection with the performance of its services
hereunder.


                22. Notices. Any notice, report or other communication required
or permitted to be given hereunder shall be in writing unless some other method
of giving such notice, report or other communication is required by the Articles
of Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

     
To the Board and to the Company:
 
 
Chesscom Technologies, Inc .
   
500 N. Rainbow Blvd., Suite 300 
Las Vegas, Nevada 89107
   
Attention: President
     
To the Advisor:
 
Chesscom Management Advisors, Inc.
   
4500 Steiner Ranch Blvd, Suite 1708
   
Austin, TX 78732
   
Attention: President

     
Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 22.
     
23. Amendments. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
each of the parties hereto, or their respective successors or assignees.
     
24. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

--------------------------------------------------------------------------------

 
    
25. Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Texas.
     
26. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
     
27. Indulgences, Not Waiver. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
     
28. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
     
29. Titles Not to Affect Interpretation. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
     
30. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
     
[Signatures Appear on Next Page]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Management Advisory
Agreement as of the day and year first above written.
 
CHESSCOM TECHNOLOGIES, INC.
   
By:                
/s/ Thomas C. Cook
     
Name: Thomas C. Cook
Title: President
 
CHESSCOM MANAGEMENT ADVISORS, INC.
   
By:
/s/ Jeffrey Nunez
     
Name: Jeffrey Nunez
Title: President

 
 

--------------------------------------------------------------------------------

 